Citation Nr: 1400463	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-08 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1978 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.  

In October 2010, the Veteran testified at a Travel Board hearing in Atlanta, Georgia before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  In November 2013 correspondence, VA notified the Veteran that he had the right to a hearing before another Veterans Law Judge, and that if he did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed with his claim.  To date, the Board has not received a response from the Veteran.  Thus, the Board assumes that he does not wish to have another hearing.

This matter was previously before the Board in March 2011 when it was remanded for further development.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for residuals of left foot and ankle injuries, evaluated as 20 percent disabling and arthritis of the spine evaluated as 10 percent disabling, for a combined evaluation of 20 percent disabling from November 30, 2004, and 30 percent disabling from July 9, 2007.  Based on the Veteran's combined evaluation, he does meet the percentage requirements for TDIU consideration under 38 C.F.R. § 4.16(a); however, the Board must also consider whether he is entitled to TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).

The Veteran has been unemployed since 1999.  He has a past employment history of working in construction, as a convenience store manager, as a manager of an automobile repair business, and as a bus driver.  A November 2001 Virginia Department of Rehabilitative Services record reflects that the Veteran had knee and back pain.  It was also noted that the Veteran has diabetes, nephritis, hyperlipidemia, and a "history of some type of seizure activity", generally occurring while sleeping.  The Veteran was limited in lifting and carrying to 20 pounds occasionally and less than 10 pounds frequently.  It was noted that he has "to alternate sitting and standing to relive pain.  Pushing and pulling was limited in the lower extremities because of back pain.  Bending, kneeling, stooping, crouching, balancing, and climbing were limited, probably to only activities of daily living with the fact that "his joints give out that he is wearing ankle and knee braces."  There were no limitations with regard to reaching, handling, fingering, feeling, seeing, hearing, and speaking, there are no limitations and there are no environmental limitations." 

2002 Social Security Administration (SSA) records reflect that the Veteran reported that he stopped school at age 16 and did not graduate from high school; however, he stated that he had 1 1/2 years of college.  He reported that he had stopped working in 1999 because a doctor said he could no longer work.  He reported severe back pain with standing, severe back pain and knee pain with walking, and severe back pain with lifting or carrying and sitting.  He reported that he is unable to work because he has "severe pain doing any kind of movement, memory lose [sic], and medication."  An April 2002 SSA 5002 Form (report of contact) reflects that the Veteran reported that he has an inability to do household chores, cooking, or shopping.  However, it was further noted that the Veteran's "degree of restrictions are not fully credible based on physical finding of normal [range of motion] of all extremities [and] no severe sensory or motor deficits."

An SSA Explanation of Determination reflects that SSA denied the Veteran's claim for disability.  The report reflects, pertinent part, as follows:

You said that you are unable to work because of severe back pain and seizures.  You say that it hurts to move.  The evidence shows that you have back and knee pain.  X-rays of your knees show some abnormalities and x-ray of your back was normal.  We realize that you have pain, however, recent exam shows that you have good movement of all your joints including your back and knees.  Your strength, sensations and reflexes are normal. . . . We recognize that you are somewhat physically limited, but based on the medical evidence we have determined that you are capable of light work that would not require very heavy lifting.  Additionally, we are unable to accept your statements of the degree of limitation you say you have as being completely reasonable based on the medical evidence.  We realize that your condition prevents you from doing the type of work that you have done in the past, but it does not prevent you from doing less demanding work.

A February 2005 QTC examination report reflects that upon clinical examination, range of motion of the left ankle was 10 degrees of dorsiflexion with pain beginning at 10 degrees and 20 degrees of plantar flexion with pain beginning at 20 degrees.  

A July 2007 VA examination report of the spine reflects that the Veteran had moderate tenderness to palpation.  He had no obvious area of muscular spams in the paraspinal musculature.  His forward flexion to 70 degrees which was limited by pain.  He had extension to 30 degrees and denied significant pain on extending from a flexed degree.  He had a positive straight leg sign and Lasegue's.  With regard to the ankle, he had approximately 10 degrees of dorsiflexion and 20 degrees of plantar flexion.  The examiner stated that the Veteran had bilateral radiculopathy/sensory neuropathy as well as chronic low back pain.  

A December 2007 VA neurosurgery consult reflects that the Veteran reported that he has been in a wheelchair since 2002 because it hurts to walk in his joints and in his feet.  Upon examination, he had a full range of motion of the ankle and toes with no wasting.  He had no pain on straight leg raising and no weakness.  

A September 2009 QTC examination report reflects that the Veteran reported that he requires a wheelchair because of neuropathy and foot pain.  The ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, deformity, or ankylosis.  Range of motion of the left ankle was dorsiflexion to 20 degrees with pain beginning at 20 degrees, and plantar flexion to 45 degrees with pain beginning at 45 degrees.  The Veteran had neuropathy in both feet and pain with ambulation.  Motor function was within normal limits.  Sensory function was abnormal with findings of 50 percent sensation of both legs, hypesthesia in both feet, and hypersensitive with light touch.  There was no specific peripheral nerve identified as the Veteran presented with "stocking glove," but the peripheral nerve examination revealed neuralgia.  X-rays were within normal limits.  The effect on the Veteran's employment was limited prolonged walking, sitting, and standing.  

June 2009, March 2010, July 2010, November 2010 and May 2011 VA neurology clinic records reflect that the Veteran's EMG/NCS was supportive of polyneuropathy, left meralgia paresthetica which may be related to his polyneuropathy, polyneuropathy presumably due to diabetes mellitus, and feet burning which was a consequent of polyneuropathy, and was not due to bilateral radiculopathies as there was no evidence of radiculopathy, moderate canal stenosis of the cervical spine, protrusions of the T6-T9, exclusively nocturnal seizures which were much improved with nocturnal oxygen, and mild bilateral ulnar neuropathy at the elbow with mild bilateral hand numbness.

The Veteran testified at an October 2010 Board hearing that he has numbness, a burning sensation in his legs, and that when he walks, his back hurts "so bad" that he has to sit down.  He reported that he takes Morphine and Oxycodone so his doctors will not allow him to work. (See Board hearing transcript page 10.)  

A June 2011 VA examination report reflects that the Veteran stated that he is unable to work due to his use of morphine for back pain.  However, neurology records appear to indicate that the morphine may be prescribed for chronic severe bilateral foot pain, related to nonservice-connected neuropathy.  

In sum, the evidence reflects that the Veteran has complaints of severe pain in the feet, legs, and back which he contends render him unemployable.  In addition, he contends that his medication prevents him from working.  The Veteran has been diagnosed with cervical spine moderate canal stenosis with no cord encroachment, and thoracic spine protrusions at T6-9.  The Veteran is service connected for arthritis of the spine.  He has also been diagnosed with diabetes mellitus and peripheral neuropathy for which he is not service-connected (See March 2012 VA record).  There is also conflicting clinical evidence of radiculopathy.  (i.e. July 2007 (radiculopathy) and 2009-2011 records (not radiculopathy)).  Thus, a VA clinical opinion may be useful in determining if the Veteran has radiculopathy related to his service-connected arthritis of the spine; the level of pain related to his service-connected disabilities as opposed to his non-service connected disabilities; if morphine or oxycodone is prescribed for service-connected disabilities or for nonservice-connected disabilities; if his use of morphine or oxycodone prevents him from certain types of employment; and if his service-connected disabilities render him unemployable, and if so, when such unemployability due to service-connected disabilities likely began.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a general medical examination to determine whether his service-connected disabilities, considered in combination, (and only his service-connected disabilities) render the Veteran unemployable.  The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected disabilities are so severe that it is impossible for the him to sustain substantially gainful employment.  

The clinician should discuss a.) whether the Veteran has a confirmed diagnosis of radiculopathy related to his service-connected arthritis of the spine, b.) the level of pain related to his service-connected disabilities as opposed to his non-service connected disabilities (e.g. neuropathy) c.) if morphine and/or oxycodone is prescribed for service-connected disabilities or for nonservice-connected disabilities, and if it is prescribed for a service-connected disability, if the prescribed medication prevents him from certain types of employment, d.) and if his service-connected disabilities render him unemployable, an estimated date of when such unemployability due to service-connected disabilities likely began.  

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.  

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2013).  

2.  Following completion of the above, readjudicate the issue of entitlement to TDIU.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


